JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments by counsel. It is
ORDERED that the judgment of the district court be affirmed.
Appellant Cora Houston, a black female, brought suit under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and 42 U.S.C. § 1981 against her former employer, SecTek, Inc., alleging race-based disparate treatment, hostile work environment and constructive discharge. The district court granted summary judgment to SecTek. For the reasons stated in the district *491court’s memorandum opinion filed January 28, 2010, we affirm.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41(a)(1).